Citation Nr: 0319098	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  98-18 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
disorder due to an undiagnosed illness.



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel









INTRODUCTION

The veteran had active service from June 1984 to May 1985, 
August 1989 to October 1989, and February 1991 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The issue of service connection for a respiratory disorder 
due to an undiagnosed illness, will be addressed in the 
REMAND portion of this decision.  


FINDING OF FACT

The veteran's complaints of chronic fatigue is a sign or 
symptom that may be a manifestation of an undiagnosed illness 
and has been objectively demonstrated; there is no competent 
evidence to refute the objective indicator and the fatigue 
has not been attributed to a diagnosed disease.


CONCLUSION OF LAW

Fatigue is shown to be due, or presumed due, to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, there was a change in the 
law pertaining to veterans' benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO provided the 
veteran with a copy of the rating decision, Statement of the 
Case, and Supplemental Statements of the Case (SSOC), which 
together provided the veteran with adequate notice of the 
evidence needed to substantiate his claim.  The February 2001 
and October 2002 SSOCs provided the veteran with notice of 
the law and implementing regulations of the VCAA.  In the 
February 2001 SSOC, the RO specifically advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibilities between VA and the veteran in procuring the 
evidence relevant to his claim.  The Board concludes that VA 
has fully discharged its duty to notify the veteran of the 
evidence necessary to substantiate the claim and of the 
responsibility of VA and the veteran for obtaining such 
evidence.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist the veteran, the Board notes 
that the RO afforded the veteran multiple VA examinations and 
VA treatment records were retrieved.  Service medial records 
that covered the relevant period of service were obtained.  
The RO also obtained disability determinations and supporting 
documents from the Social Security Administration (SSA).     

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty to assist regulations, after initially reviewing 
the veteran's claim on appeal, the Board determined that it 
was necessary to provide another medical examination and 
obtain a medical opinion on the etiology of the claimed 
disorder in order to decide the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  On May 1, 2003, however, the United 
States Court of Appeals for the Federal Circuit invalidated 
the Board's new duty to assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  The Board, however, notes that the evidence of 
record shows that a full grant of the benefit sought on 
appeal is warranted.  For that reason, the Board will not 
remand the veteran's claim on this issue to cure the 
procedural defect as to do so would be unnecessary and 
further delay resolution of the veteran's appeal.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  All relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may 
be service-connected, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Compensation and Pension 
Provisions of the Veterans Education and Benefits Expansion 
Act of 2001, 68 Fed. Reg. 34,539-34,543 (June 10, 2003) (to 
be codified at 38 C.F.R. § 3.317(a)(1)-(2)).  A "qualifying 
chronic disability" has been defined to mean a chronic 
disability resulting from any of the following (or 
combination of the following):  (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms (specifically 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, or any other illness the Secretary determines meets 
the criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  Id.  

A DD Form 214 confirms the veteran's active service in 
Southwest Asia and reflects that the veteran was the 
recipient of the Southwest Asia Service Medal with one Bronze 
Service Star.

Service medical records that cover the relevant period of 
service do not reflect any relevant complaints or diagnoses.  

SSA records contain a report on a disability examination 
conducted by St. Joseph's Medical Center in December 1996.  
The report shows that the veteran reported that he had an 
onset of symptoms when he returned to the States in January 
1992.  He reported that he was exposed to chemical weapons 
dumps in Iraq.  He maintained that he developed exertional 
shortness of breath on 3-4 mile PT runs which generally had 
not bothered him in the past.  This shortness of breath was 
eventually followed by fatigue which had progressively 
worsened.  The fatigue had progressed to the point, along 
with the arthralgias, where he was unable to maintain 
employment.  He reported that currently, some days were so 
bad, that he could barely get out of bed and that he had 
continuous joint pain.  The fatigue seemed to get better 
after prolonged rest periods.  The veteran generally slept 
12-13 hours at night, but then he might arise in the morning 
and become significantly fatigued and unable to continue 
after only about 2 hours of performing relatively mild 
activities of daily living.  The impressions included 
persistent fatigue of uncertain etiology (Gulf War syndrome). 

The veteran was examined in April 2002 for chronic fatigue 
syndrome.  The report on that examination shows that the 
veteran reported a history of constant fatigue since 1993.  
He was tired all the time.  He complained of an ache in his 
arms, hips, and muscle area, as well as the area of both 
shoulders, hips, and low back.  The pain occurred four times 
per week and lasted about fifteen minutes.  The pain, on a 
scale from one to ten, could be six.  The veteran related 
that it took three to four hours of lying down until the pain 
and fatigue disappeared.  The fatigue and pain started 
gradually.  There was no fever, pharyngitis, or palpable 
lymph nodes.  The examiner noted that there was some ache 
with range of motion of his shoulders and hips and some ache 
in the lumbosacral area with straight-leg raising.  The 
examiner related that the veteran reported that he had 
fatigue twenty-four hours a day.  He also had headaches three 
times per week in the temporal area.  The pain in the joints 
was always in the same place.  The veteran related that he 
was not able to work because he was tired and had pain in his 
joints and muscles.  He did not take special medications.  
The examiner ruled out chronic fatigue syndrome and diagnosed 
fatigue.  He also distinguished that pain in the joints and 
lumboscaral spine were explained by degenerative joint 
disease shown by x-ray.

The May 2003 VA examination reports show that the veteran 
reported that playing basketball, running, or jogging made 
him feel tired.  With ordinary daily activities, however, he 
is not fatigued.  The physical examination only revealed a 
possible mild restrictive ventilatory defect shown by 
spirometry.  In the Diagnosis section, the examiner noted 
that the veteran did not have any fatigue with ordinary daily 
activities, but the veteran indicated that he had fatigue 
with strenuous physical activity.  The examiner commented 
that he was unable to find a cause for the veteran's 
complaints at that time.  

The Board notes that service records show that the veteran 
had military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  The December 1996 
disability examination report from St. Joseph's Medical 
Center, the April 2002 VA examination report, and the May 
2003 VA examination report, all show that the veteran's 
subjective complaints of fatigue have continuously not been 
attributed to any known diagnosis.  The April 2002 VA 
physical examination revealed objective indications of 
fatigue in that ache with range of motion of the veteran's 
shoulders, hips, and lumbosacral area with straight-leg 
raising, was demonstrated on objective examination.  The 
April 2002 VA examiner seemed to distinguish the pain the 
veteran experienced in his joints from the overall ache he 
felt in various parts of his body as the examiner diagnosed 
both fatigue and joint pain, but only attributed the latter 
to degenerative joint disease.  The May 2003 VA examiner was 
unable to find a cause for the veteran's complaints.  

The veteran's subjective complaints of chronic fatigue and 
the objective evidence of fatigue is a sign or symptom that 
may be a manifestation of an undiagnosed illness according to 
38 C.F.R. § 3.317(b).  As previously indicated, there is no 
conclusive evidence to link this manifestation to any 
diagnosed disorder.  None of the potential preclusions under 
38 C.F.R. § 3.317(c) is established.   The manifestation 
probably meets the compensable requirements of the relevant 
diagnostic criteria, by analogy, such as for example, 
Diagnostic Code 6354.  Accordingly, service connection under 
38 C.F.R. § 3.317 is warranted.    


ORDER

Service connection for an undiagnosed illness manifested by 
fatigue is granted.


REMAND

The May 2003 report on the VA examination conducted in 
connection with the veteran's claim for service connection 
for a respiratory disorder due to an undiagnosed illness is 
inadequate.  The Board's December 2002 development memorandum 
specifically requested that if the veteran's respiratory 
problems could be attributed to any known clinical diagnosis, 
then the examiner should offer an opinion as to whether any 
such respiratory disorder was in any way related to the 
veteran's active service.  

In one report, the VA examiner noted that he was unable to 
find a cause for the veteran's complaints of dyspnea.  In the 
second report, which included findings from pulmonary 
function studies, the VA examiner noted a diagnosis of 
possible mild restrictive ventilatory defect shown by 
spirometry.  This diagnosis is in line with other diagnoses 
of record-mostly notably, the St. Joseph's Medical Center 
December 1996 report, which noted a diagnosis of apparent 
restrictive lung disease with exertional shortness of breath.  
The Board observes that restrictive lung disease is a known 
medical diagnosis and is not a diagnosed illness that the 
Secretary has determined warrants a presumption of service 
connection.  

The Board, however, is also cognizant of the possibility that 
while the VA examiner may have found a restrictive 
ventilatory defect, he could not attribute the cause of the 
defect to any known disease entity.  The Board finds that the 
examiner's reports are too ambiguous for a proper decision to 
be made on the merits of the veteran's claim.  Therefore, the 
claims folder should be returned to the May 2003 VA examiner 
for clarification of his opinion.  

Accordingly, this case is REMANDED for the following action:

1.  The claims file should be returned to 
the examiner who conducted the May 23, 
2003 VA examinations at Marion VAMC in 
Marion, Indiana.  The examiner should 
review the claims file and provide an 
opinion as to whether any respiratory 
defect found on the examination he 
conducted on May 23, 2003, could be 
attributed to a known clinical diagnosis.  
If not, the examiner should provide an 
opinion as to whether any respiratory 
defect or disorder is at least as likely 
as not  causally or etiologically related 
to the veteran's service.  

If the examiner is not available, then 
please send the claims file to another 
appropriate examiner for review and an 
opinion as to whether any respiratory 
defect found on the VA examination the 
May 23, 2003 examiner conducted, could be 
attributed to a known clinical diagnosis.  
If not, the examiner should provide an 
opinion as to whether any respiratory 
defect or disorder is at least as likely 
as not causally or etiologically related 
to the veteran's service.

2.  Thereafter, the veteran's claim 
should be readjudicated.  To the extent 
that the benefits sought are not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  
 
The purpose of this REMAND is for additional development. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



